DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed process for producing cellulose, lignocellulosic sugars, lignosulfonate, and ethanol.  The closest prior art of record is Herdle et al. (US Pat. 3,523,060).  Herdle et al. teaches a process for preparing cellulose, sugars, and lignosulfonate from lignocellulose biomass comprising contacting lignocellulose material with pretreatment composition comprising 30 weight percent of sulfur dioxide and 70 weight percent of water (Table 2) at a temperature of 135 ºC for two hours under pressure (Example 1) to generate pretreated material; venting sulfur dioxide from the reactor/releasing pressure and recovering the sulfur dioxide from the gas released (Example 1); and washing the cellulose to remove the dissolved materials (Example 1).  
Herdle et al. broadly teaches the general conditions of the pretreatment step, but does not teach the specific ranges claimed.  Herdle et al. additionally does not teach how altering the reaction conditions controls the lignin content, cellulose yield, and total saccharide recovery.  Foody et al. teaches that the severity of the pretreatment is selected to covert the hemicellulose component to soluble sugars while maximizing the cellulose yield (¶0059), but does not teach how to achieve the claimed saccharide recovery and lignin content.  The prior art of record does not teach or suggest the means to achieve the claimed combination of properties using the specific reaction conditions currently claimed.  The data of the original specification shows that the claimed cellulose yield, lignin content and saccharide recovery is not inherent to the entirety of the ranges disclosed in Herdle et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767